Citation Nr: 9905158	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  95-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a hearing 
disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for mitral valve 
prolapse.

4.  Entitlement to service connection for fatigue due to an 
undiagnosed illness.

5.  Entitlement to service connection for migraine.

6.  Entitlement to service connection for headaches due to an 
undiagnosed illness.

7.  Entitlement to service connection for hair loss due to an 
undiagnosed illness.

8.  Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness.

9.  Entitlement to service connection for a skin disorder due 
to an undiagnosed illness.

10.  Entitlement to service connection for an eye disorder 
due to an undiagnosed illness.

11.  Entitlement to an evaluation in excess of 10 percent for 
joint pain due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and a friend


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran's active military service from June 1990 to 
January 1992 that included service in the Southwest Asia 
theater of operations during the Persian Gulf War has been 
verified.  His final DD Form 214 reports more than three 
years of prior active service.

The veteran brought a timely appeal to the Board of Veterans' 
Appeals (the Board) from July 1994 and May 1997 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Phoenix, Arizona.

The issues of entitlement to service connection for mitral 
valve prolapse, and for fatigue and a respiratory disorder 
due to an undiagnosed illness are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The claims of entitlement to service connection for a 
hearing disability and migraine are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.

2.  It is probable that the veteran has chronic tinnitus 
linked to noise exposure during service in the Southwest Asia 
theater of operations during the Persian Gulf War.

3.  It is probable that the veteran has headaches linked to 
undiagnosed illness, as his headaches have not been 
attributed medically to a known diagnosis.

4.  It is likely that the veteran's hair loss, linked to the 
known clinical diagnosis of alopecia on a hereditary basis, 
was initially manifested in service in southwest Asia service 
during the Persian Gulf War. 

5.  It is likely the veteran's skin rashes that currently 
were reported on the lower extremities are linked to 
undiagnosed illness, as his skin disorder has not been 
attributed medically to a known clinical diagnosis of skin 
disease.

6.  An eye disorder is manifested by defective vision that 
has been attributed to a known clinical diagnosis of 
astigmatism that was present when the veteran entered 
service.


7.  Joint pain due to undiagnosed illness is not reported as 
being refractory to treatment, although productive of 
widespread trigger points with typically symptomatic pain and 
complaints of weakness.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
hearing disability and migraine are not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  Chronic tinnitus was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).

3.  Compensation may be paid for headaches as an undiagnosed 
illness in a Persian Gulf War veteran.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.317 
(1998).

4.  Hair loss of hereditary alopecia was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303 (1998).

5.  Compensation may be paid for a skin disorder due to 
undiagnosed illness in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

6.  Compensation may not be paid for an eye disorder as an 
undiagnosed illness in a Persian Gulf War veteran.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 1991); 38 C.F.R. 
§§ 3.303, 3.317 (1998).

7.  The criteria for an increased rating to 20 percent for 
joint pain due to undiagnosed illness have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5025 (1998). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to service connection for 
hearing disability, tinnitus, and 
migraine.

Factual Background

The veteran's service medical records show on a 1984 
audiology test hearing threshold levels in decibels were ( 
right/left hereafter) 10/10/5/15/25 and 10/0/10/15/20 at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (hereafter referred to as 
the relevant frequencies as indicated in 38 C.F.R. § 3.385).  
The audiology from a 1990 medical examination shows 
30/15/10/25/15 and 20/5/10/25/25 at the relevant frequencies.  
An April 1991 medical history shows he was uncertain 
regarding past or present hearing loss.  The May 1991 
audiology examination shows hearing thresholds at the 
relevant frequencies of 10/5/10/20/25 and 10/10/10/15/20.  
Corresponding medical history shows he was uncertain 
regarding past or present hearing loss.  Concerning headaches 
the service medical records show a reference to headaches in 
medical history furnished in May 1991 but without pertinent 
elaboration.

The January 1994 VA audiology evaluation reports hearing 
thresholds at the relevant frequencies of 15/15/20/25/25 and 
15/15/20/25/30.  There was a comment of moderate constant 
bilateral ringing tinnitus since noise trauma in Kuwait.  The 
summary of this examination reports normal right ear hearing, 
mild sensorineural hearing loss at 4,000 Hertz in the left 
ear and constant tinnitus.  The corresponding speech 
recognition ability was 100 percent and 96 percent.

At a RO hearing in 1996, the veteran recalled aircraft noise 
and weapons fire during his transport duties in the Persian 
Gulf and his wife recalled noticing a decrease in his hearing 
on his return (Transcript (T) 8-10). 




A May 1996 VA psychiatric examination noted complaints of 
headaches and joint pain.  A VA rheumatology examiner in 1997 
reported headaches and joint pain as well as chronic fatigue 
and that the headaches were constant, non throbbing and 
located all over the head.  A neurology examiner reported the 
veteran's history of daily headaches since 1991 with some 
photophobia and throbbing.  The diagnosis was migraine. 

The 1997 VA audiology evaluation reports hearing thresholds 
at the relevant frequencies of 10/5/5/25/30 and 
10/0/20/25/35.  The summary of this examination reports 
hearing within normal limits for rating purposes bilaterally 
and corresponding speech recognition ability of 96 percent 
and 100 percent.

A VA examiner for ear disease reported the veteran's history 
of loud noise exposure and opined that the levels described 
related to significant damage to inner ear function.  The 
examiner stated that some of the frequencies were at the 
upper range of normal.  The examiner's impression was 
tinnitus secondary to noise exposure while serving on active 
duty in the Persian Gulf War.  The examiner thought there was 
a very good cause and effect relationship between the noise 
he described and the veteran's symptoms.  

A VA examiner in late 1997 reported the veteran's history of 
continuous headaches since Persian Gulf service that were not 
throbbing, sharp, pounding, or pulsatile and for which the 
veteran was unable to give a specific pain description.  The 
examiner noted that the headaches had no neurologic 
accompaniment and were not relieved by various types of 
medication.  The examiner noted previously obtained 
diagnostic tests had been normal for any brain abnormality.  
A current magnetic resonance imagine (MRI) was obtained and 
reported as normal.  The examiner opined that in view of the 
continuous nature of the headaches that did not fit the 
unilateral, pulsatile criteria necessary to diagnose migraine 
or classic migraine, they were not otherwise specified, 
nonspecific in type.  




Criteria

Service connection may be granted for a disability resulting 
from personal injury or disease contracted in the line of 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks a service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence.  Determinations as to service connection will 
be based on review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be granted for sensorineural hearing 
loss although not otherwise established as incurred in 
service if manifested to a compensable degree within 1 year 
from the date of separation from service provided the 
rebuttable presumption provisions of § 3.307 are also 
satisfied.  38 C.F.R. § 3.309.






For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: (1) There 
must be evidence of a current disability, usually shown by a 
medical diagnosis.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); (2) There must also be competent evidence of 
incurrence or aggravation of a disease or injury in service.  
This element may be shown by lay or medical evidence.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); and (3) There must be 
competent evidence of a nexus between the in-service injury 
or disease and the current disability.  Such a nexus must be 
shown by medical evidence.  Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a clam, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence, the 
benefit of the doubt doctrine in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991);  38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis
Hearing disability & migraine

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that his claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the veteran has failed to meet this burden, the Board 
finds that his claims for service connection for migraine and 
hearing loss are not well grounded and must be denied.

The threshold question that must be resolved is whether the 
veteran has presented evidence of a well-grounded claim, that 
is, that a claim is plausible.  In view of the evidence, the 
Board finds that the veteran has not met this initial burden 
and that as a result there is no further duty to assist the 
veteran in regard to the development of his claims.  

In connection with the development of the claim, the Board 
observes that the RO has obtained service medical records and 
post service VA medical records that include several 
comprehensive examinations.  A diligent effort has been made 
to provide an adequate record.  The records that have been 
obtained are comprehensive and appear to provide an adequate 
record for an informed decision.  

The essential elements of a well-grounded claim are evidence 
of a current disability (a medical diagnosis), of incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence depending on the circumstances), and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Regarding migraine, the record as it now stands does not 
include competent evidence of migraine.  For example, the 
service medical records mention headaches at separation, but 
do not confirm migraine.  The conflict in the veteran's 
description of his headaches is noteworthy.  The initial 
impression of migraine was made based upon history that the 
veteran contradicted on reexamination.  Thus, the Board 
accords no probative value to the assessment of migraine.  
The current diagnosis of nonspecific headache appears 
plausible in light of the explanation for the diagnosis 
provided by the examiner.  In any event, Board finds that an 
essential element of a well grounded claim, a current 
diagnosis of migraine, is not shown and the claim is denied 
as not well grounded.  However the Board will also address 
the question of service connection for headaches later in 
this decision under criteria for disability related to an 
undiagnosed illness.  

Although the veteran in seeking service connection for a 
hearing disability may reasonably be seen as relying upon 
Hensley v. Brown, 5 Vet. App. 155 (1993) and 38 U.S.C.A. 
§ 1154, the Board must point out that the claim lacks medical 
nexus evidence critical to a well grounded claim and neither 
authority cited would create an exception to that requirement 
in this case.  See, e.g., Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  There is also no competent evidence 
establishing a hearing disability meeting the essential 
criteria of 38 C.F.R. § 3.385.  Nor is it argued a hearing 
disability is shown to the degree warranting consideration of 
service connection on a presumptive basis.

Where the determinative issue involves causation or a medical 
diagnosis, as is the case in the veteran's claim, competent 
medical evidence to the effect that the claim is possible or 
plausible is required.  Murphy v. Derwinski, 1 Vet. App. 78, 
81 (1990).  The claimant does not meet this burden by merely 
presenting his lay opinion because he is not a medical health 
professional and does not constitute competent medical 
authority.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Consequently, the veteran's lay assertions cannot constitute 
cognizable evidence, and as cognizable evidence is necessary 
for a well-grounded claim, Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992); his lay assertion on a matter of 
medical causation or etiology would not be entitled to any 
favorable presumption in the well-grounded determination.  

As it is the province of trained health care professionals to 
enter conclusions, which require medical opinions as to 
causation, Grivois, the veteran's lay opinion is an 
insufficient basis to find his claim well grounded.  
Espiritu.  Accordingly, as a well-grounded claim must be 
supported by competent evidence, not merely allegations, 
Tirpak, the veteran's claim for service connection must be 
denied as not well grounded.

Significant is the absence of medical evidence establishing 
currently a hearing loss disability.  In essence, the 
critical elements of a current hearing disability that in 
this case requires probative medical evidence supporting 
§ 3.385 criteria and a nexus to service is not shown.  The 
veteran's assertions regarding causation are not competent 
and of no evidentiary value to well ground the claim.  
Grottveit, supra; see also Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  

The Board considered and denied the veteran's claims for 
service connection for migraine and a hearing disability on 
different grounds from that of the RO.  The appellant has not 
been prejudiced by the decision as the adjudication by the RO 
has accorded the appellant greater consideration than his 
claims in fact warranted under the circumstances.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the veteran has not indicated the existence of any post 
service medical evidence that has not already been obtained 
that would well ground the claim for service connection for a 
hearing loss disability or migraine.  McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist him in developing evidence to include the 
situation in which the appellant has not submitted a well 
grounded claim.  Veterans Benefits Administration Manual M21-
1, Part III, Chapter 1, 1.03(a), and Part VI, Chapter 2, 
2.2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claim must be fully developed 
prior to determining whether the claim is well grounded, and 
that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); see 
also Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  
Subsequent to the revisions to the M21-1 manual, in Meyer v. 
Brown, 9 Vet. App. 425 (1996), the Court held that the Board 
is not required to remand a claim for additional development, 
in accordance with 38 C.F.R. § 19.9 (1998), prior to 
determining that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded determination are quite clear.  See 
Bernard, 4 Vet. App. at 394; 38 C.F.R. § 19.5 (1998).




The Board has determined, therefore, that in the absence of a 
well grounded claim for service connection for a hearing loss 
disability or migraine, VA has no duty to assist the 
appellant in developing his case on these issues.

Tinnitus

The Board observes that with respect to the claim of 
entitlement to service connection for tinnitus, the veteran 
has established a well grounded claim.  There is supporting 
evidence of current tinnitus and competent evidence of a 
nexus to service.  The VA examinations directed to tinnitus 
provide competent evidence of a nexus between in-service 
events and the current disability.  

The truthfulness of the veteran's recollections of tinnitus 
in service and its presentation thereafter cannot reasonably 
be questioned.  The Board notes that this disorder was not 
reported in service but there was obviously some question of 
a hearing disorder in view of the medical history at 
separation.  Significantly post service VA examinations have 
confirmed the disorder.  The competent medical evidence of 
record does not appear to discount a possible relationship to 
service.  

A VA examiner in 1997 described the factors that would 
plausibly link the veteran's tinnitus to noise exposure in 
service.  It is important to note there is no competent 
evidence to rule out a relationship.  There does not appear 
to be an approximate balance of the evidence to require 
application of the benefit of the doubt rule.  See, for 
example, 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.303(a).  In 
other words, the Board finds there is a preponderance of the 
evidence to find in favor of the veteran on the question of 
service connection for tinnitus.



II.  Service connection for headaches, 
hair loss, a skin disorder, and an eye 
disorder due to an undiagnosed illness.

Factual Background

The veteran's service medical records show that on a December 
1984 examination for National Guard enlistment, defective 
visual acuity was reported in the summary of defects and 
diagnoses.  The examiner's elaboration of medical history 
noted that the veteran wore glasses for correction only.  On 
a 1990 examination, 20/70 bilateral distant vision and 20/200 
bilateral near vision corrected to 20/20 were noted.  After 
duty in southwest Asia the veteran was examined in April 1991 
at which time he complained of radiating pain, dizziness, 
shortness of breath and pressure in the chest.  The physical 
examination showed a normal clinical evaluation.  The medical 
history noted past or present dizziness or fainting, 
shortness of breath, chest pain or pressure, heart 
palpitations and heart trouble.  The elaboration mentioned 
upper back pain.  

A May 1991 medical examination was again normal and the 
medical history included additional positive history for past 
or present swollen or painful joints, frequent or severe 
headache, and shortness of breath for which there was no 
elaboration.  The same bilateral distant vision and 
correction as in 1990 was reported.  The service medical 
records are unremarkable with respect to hair loss.

A VA eye examiner in 1993 reported the veteran had worn 
glasses since childhood and had no history of eye disease.  
The impression was mixed astigmatism of both eyes.  On a VA 
general medical examination in 1994 the veteran's skin was 
reported clear and he complained of hair loss since Persian 
Gulf service.  The impressions include loss of hair since 
being stationed in Saudi Arabia.  

On VA examination of the joints in 1994 an examiner reported 
hair loss in a male balding pattern rather than a patchy 
distribution.  The veteran reportedly had a rash around the 
trunk intermittently but none on sun exposed areas except for 
some dry skin on the hands. 

The RO obtained VA outpatient treatment records that date 
from mid 1994 showing multiple joint pain complaints.  A 
biopsy of a multipigmented papule of the mid back in mid 1994 
was reported as showing compound dysplastic nevus with 
moderate atypia.  No treatment was initiated and the veteran 
was to be observed.  In a June 1994 report it was noted the 
veteran had multiple system complaints, including the joints 
and eyes, and an assessment of multiple problems related to 
the Persian Gulf of unclear etiology was made.  A Persian 
Gulf Registry form shows definite diagnoses of dysplastic 
nevus of the back. 

The VA outpatient reports from 1995 show primarily 
observation for PTSD with headaches also mentioned in May 
1995.  In May 1995 a skin examination reported no suspicious 
lesions and that the elements of melanoma detection were 
discussed.  In March 1996 a clinical record entry mentions 
PTSD, headaches and joint pain.  In June 1996 the veteran 
reported a nasal lesion had been present for several weeks 
that was assessed as secondary to sun damage.  No biopsy was 
deemed necessary and he was reassured.

On a VA examination in 1997 the request for a MRI of the 
brain mentions headaches since 1991 during war service and 
symptoms of dizziness, loss of balance and blurred vision.  
The study was reported as being normal.  A VA rheumatology 
examiner in 1997 reported headaches as well as joint pain and 
that the headaches were constant, non throbbing and located 
all over the head.  

A neurology examiner reported the veteran's history of daily 
headaches since 1991 that were not associated with any stress 
or anxiety but with some photophobia and throbbing.  The 
diagnosis was migraine.  On a companion psychiatric 
examination there was no reference to headaches and the 
examiner did not list headaches as a diagnosis.  

The RO in May 1997 denied service connection for an diagnosed 
illness manifested by headaches on the basis that migraine 
was not shown to have been present in service.  




The veteran in correspondence to the RO in June 1997 asserted 
that a skin rash had been ongoing and affected his legs, 
chest, waist and groin.  He also asserted that no other 
family member had hair loss at his age.  

In a third correspondence in June 1997 the veteran took issue 
with the decision that his headaches were migraine as they 
too did not exist before the Persian Gulf War and should be 
recognized as a part of his undiagnosed illness.  In his 
appeal of August 1997, the veteran restated his belief that 
undiagnosed illness was the source of his various symptoms. 

On a VA examination of the skin in 1997 the veteran reported 
a history of hair loss in family members and that shortly 
after he returned from the Persian Gulf he noticed hair loss 
at the upper lateral forehead and crown.  He also reported 
that about a year after his return, scabs developed on his 
legs with occasional itching and scratching that was not 
relieved with prescribed cream.  Lesions appeared 
spontaneously and were last present several weeks before the 
examination.  A few crural lesions appeared as well as on the 
proximal forearms.  

The examiner reported mild retraction of the anterior 
hairline bilaterally and mild hair loss at the crown.  There 
were a few small erythematous macules on the anterior surface 
of the legs that appeared to be residual of active lesions.  
There were no crusts or other skin lesions seen.  The 
diagnoses were male pattern alopecia and no active skin 
lesions present.  

The examiner commented that the degree of alopecia was not 
uncommon at the veteran's age commensurate with heredity, 
that the history was not suggestive of any specific skin 
condition and that there was no relationship to alopecia.  



On a VA ophthalmology examination in 1997 the veteran 
complained of close-up blurred vision and headaches.  The 
examiner reported that the veteran's best-corrected vision 
was 20/20 bilaterally and there was compound myopic 
astigmatism.  The findings were otherwise negative.  The 
diagnostic impression was no eye pathology.  

A VA neurology examiner in 1997 reported that the veteran did 
not describe his continuous headache since Persian Gulf 
service as throbbing, pounding, sharp or pulsatile and that 
the veteran was unable to give a specific pain description of 
them.  
The veteran reported no neurologic accompaniments to the 
headaches and found of interest that certain types of 
medications did not afford any relief.  The normal finding on 
previous diagnostic studies was noted by the examiner.  The 
examiner reported that in view of the continuous headache 
nature a MRI would be obtained.  The examiner opined that the 
headaches did not fit the unilateral pulsatile criteria 
necessary to diagnose migraine and they thus were not 
otherwise specified, nonspecific in type. 

On a May 1998 VA examination for PTSD, the veteran's reported 
medical history included "service-connected" fibromyalgia 
and recurrent headaches.  The diagnoses reported on Axis III 
of the multiaxial assessment included headaches.  

On a VA orthopedic examination in May 1998 directed to knee 
complaints it was reported that the veteran had a number of 
problems that had begun after he returned from the Persian 
Gulf War. 

After review of this record, the RO in July 1998 addressed 
various issues including the claims of service connection for 
headaches and a skin disorder due to undiagnosed illness.  
Regarding headaches, the RO mentioned the previous 
determination regarding migraine and that the current 
headache condition, though undiagnosed was not manifested by 
prostrating attacks, thus did not satisfy the criteria for a 
compensable evaluation necessary for service connection.  
Concerning a skin disorder, the RO determined that no skin 
rash was shown on recent examination and that service 
connection was denied in the absence of such evidence. 

Criteria

The Secretary may pay compensation under this subchapter to 
any Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses) that (1) became manifest during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or 
(2) became manifest to a degree of 10 percent or more within 
the presumptive period prescribed under subsection (b).

(b) The Secretary shall prescribe by regulation the period of 
time following service in the Southwest Asia theater of 
operations during the Persian Gulf War that the Secretary 
determines is appropriate for presumption of service 
connection for purposes of this section. The Secretary's 
determination of such period of time
shall be made following a review of any available credible 
medical or scientific evidence and the historical treatment 
afforded disabilities for which manifestation periods have 
been established and shall take into account other pertinent 
circumstances regarding the experiences of veterans of the 
Persian Gulf War.

(c)(1) The Secretary shall prescribe regulations to carry out 
this section. (2) Those regulations shall include the 
following: (A) A description of the period and geographical 
area or areas of military service in connection with which 
compensation under this section may be paid.

(B) A description of the illnesses for which compensation 
under this section may be paid.

(C) A description of any relevant medical characteristic 
(such as a latency period) associated with each such illness.

(d) A disability for which compensation under this subchapter 
is payable shall be considered to be service connected for 
purposes of all other laws of the United States. 

(e) For purposes of this section, the term ''Persian Gulf 
veteran'' means a veteran who served on active duty in the 
Armed Forces in the Southwest Asia theater of operations 
during the Persian Gulf War.  38 U.S.C.A. § 1117.

Except as provided in paragraph (c) of this section, VA shall 
pay compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i)	became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis. 

(2) For purposes of this section, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification. 

(3) For purposes of this section, disabilities that have 
existed for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 6-
month period will be considered chronic. The 6-month period 
of chronicity will be measured from the earliest date on 
which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

(4) A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a disease 
or injury in which the functions affected, anatomical 
localization, or symptomatology are similar. 

(5) A disability referred to in this section shall be 
considered service connected for purposes of all laws of the 
United States.  For the purposes of paragraph (a)(1) of this 
section, signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue, (2) signs or symptoms involving skin, (3) 
headache, (4) muscle pain, (5) joint pain, (6) neurologic 
signs or symptoms, (7) neuropsychological signs or symptoms, 
(8) signs or symptoms involving the respiratory system (upper 
or lower), 
(9) sleep disturbances, (10) gastrointestinal signs or 
symptoms, (11) cardiovascular signs or symptoms, (12) 
abnormal weight loss or (13) menstrual disorders. 

Compensation shall not be paid under this section (1) if 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 

For purposes of this section: (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War. (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  
38 C.F.R. § 3.317.

Analysis

Initially, the Board finds that the veteran has presented a 
well grounded claim for service connection of various 
disorders claimed as due to an undiagnosed illness.  He has 
the required service and he has reported for the 
comprehensive examinations ordered to ascertain a likely 
etiology for his multiple system complaints that include 
those listed among the signs and symptoms that may be 
manifestations of an undiagnosed illness.  Each of the 
claimed disorders will be reviewed in light of the required 
elements to establish service connection.

Headaches

As for headaches, the record shows headaches initially 
reported at separation have been present consistently 
thereafter.  Although migraine is not confirmed, nonspecific 
headaches have been reported.  Thus, there is currently no 
clinical diagnosis of a headache disorder to which the 
headaches are attributable.  The Board observes that recently 
the RO denied service connection on the basis that headaches 
were not manifested to a degree of 10 percent.  However, the 
Board is able to find headaches initially in service in view 
of the medical evidence in service.  Specifically the history 
of headaches reported on a May 1991 medical examination 
before separation that may reasonably be related to current 
headaches in view of the evidence of record.  Therefore the 
requirement that headaches be manifested to a compensable 
degree is not for application in this case.  Accordingly 
service connection should be granted for headaches as an 
undiagnosed illness.  

Hair loss

Regarding hair loss, the Board observes that hair loss has 
been linked to hereditary alopecia, a known clinical 
diagnosis.  Therefore consideration may not be given to 
service connection on the basis of an undiagnosed illness.  
The Board observes that the veteran's hereditary alopecia 
does not appear to fall within the disorders listed under 
38 C.F.R. § 3.303 for which service connection may not be 
established.  Congenital or developmental defects, refractive 
error of the eye, personality disorders and mental deficiency 
as such are not diseases or injuries within the meaning of 
applicable legislation.  38 C.F.R. § 3.303(c).  See, e.g., 
VAOPGCPREC 67-90 and 82-90 (O.G.C. Prec. 67-90 and 82-90).

Considering the claim on a basis other than as an undiagnosed 
illness, the Board finds that the evidence is sufficient to 
well ground the claim under the principles established in 
Savage v. Gober, 10 Vet. App. 488, 498 (1997), as there is 
not a significant period of years without medical evidence of 
such symptoms and though reported initially several years 
after service, lay observation is sufficient.  

The Board interprets the VA examiner's assessment in 1994 of 
hair loss since service in the Persian Gulf area as 
sufficient to link the disorder to service on a direct basis 
by competent evidence.  The more recent examination in 1997 
did not offer any probative evidence to rebut service 
inception either on a medical basis or to materially 
contradict the veteran's earlier recollection of the onset of 
hair loss.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155 
(1996); Owens v. Brown, 7 Vet. App. 429, 433 (1995) and 
Justus v. Principi, 3 Vet. App. 510 (1992).  Accordingly, the 
Board finds that the evidentiary record supports a grant of 
entitlement to service connection for hair loss.

Skin disorder

Concerning a skin disorder, the Board observes that the 
service medical records do not show complaints of skin 
disease and a negative history for past or present skin 
disease was given on medical history completed with the 
comprehensive medical examinations in April 1991 and May 
1991.  There is, however, a recent diagnostic impression of a 
nonspecific skin condition that when viewed liberally is 
found as acceptable medical evidence, that is, "signs" of a 
disorder that cannot be attributed to any known clinical 
diagnosis.  

The Board must observe that on the 1997 dermatology 
examination there were erythematous macules on the veteran's 
legs that appeared to the examiner as residuals of active 
lesions.  The veteran's description of his skin disorder and 
the recollections of his spouse are viewed as "nonmedical 
indicators" that have been verified medically.  On an 
earlier rheumatology examination in 1994, the veteran 
reported an intermittent rash around the trunk, but 
apparently the examiner did not direct any attention to this 
at the time.  Other occasional skin complaints in the record 
appear to have been acute findings in view of the follow up 
remarks.

In view of this evidence, in particular, the conclusions of 
the recent dermatology examination, the Board is left with 
the belief that service connection should be granted.  The 
veteran appears to meet the regulatory criteria for 
chronicity for an undiagnosed illness of the skin and there 
is skin rash attributed to a known clinical diagnosis.  

As to the requirement that the disorder be manifested to a 
compensable degree, the Board believes that the area involved 
on the legs is sufficient to satisfy the criteria by analogy 
to eczema.  With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, a 10 percent 
rating may be assigned.  With slight, if any, exfoliation, 
exudation or itching, if on an exposed surface or small area, 
a 0 percent rating is provided.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.  The Board considers the currently 
observed involvement of the legs an extensive area that need 
not be exposed.  See also VAOPGCPREC 8-98 (O.G.C. Prec. 8-
98).

Eye disorder

Finally, regarding an eye disorder, the Board must observe 
that the service medical records clearly confirm the 
veteran's defective visual acuity that has required 
correction since childhood.  No other eye disorder was noted 
in service or on examinations in 1991 prior to his separation 
from military service.  The two comprehensive VA eye 
examinations report mixed astigmatism and compound myopic 
astigmatism, respectively.  Neither examiner reported any 
other eye disorder nor pathology.  Therefore, the veteran has 
defective vision that is attributed to a known clinical 
diagnosis of astigmatism that in his case has been present 
since childhood and cannot reasonably be regarded as other 
than a refractive error.  Therefore, as there is no other eye 
pathology reported, service connection for an eye disorder as 
an undiagnosed illness is not possible on the current record.  


III.  Entitlement to an evaluation in 
excess of 10 percent for joint pain due 
to an undiagnosed illness.

Factual Background

The RO in May 1997 granted service connection for an 
undiagnosed illness manifested by joint pain and assigned a 
10 percent rating from November 1994 by analogy to Diagnostic 
Code 5025 criteria based upon a review of the evidentiary 
record that included comprehensive VA medical examination 
reports.  

On a VA psychiatric examination in late 1993, the veteran 
reported he was currently working as a customs inspector.  A 
VA general medical examiner in early 1994 reported multiple 
joint arthralgia with heat of multiple joints.  A separate 
examination of the joints showed diffuse discomfort of 
multiple joints with multiple trigger points in the upper and 
lower extremities.  The impression was musculoskeletal 
discomfort most consistent with fibrositis with no evidence 
of inflammatory arthritis of any type.  

The veteran was seen for ongoing joint pain complaints on an 
outpatient basis during the remainder of 1994.  In mid 1995 
he was seen with multiple joint pain complaints and full 
range of motion and tenderness was reported.  The assessment 
was musculoskeletal pain of undetermined etiology.  
Psychiatric examinations in mid 1996 also reported joint pain 
complaints not related to exertion or the time of the day.  

A VA orthopedic examiner in early 1997 noted the veteran's 
complaints of multiple joint pain and tenderness and that 
there was nothing to link his condition to factors an 
orthopedic surgeon could comment on.  A VA rheumatology 
examiner in 1997 reported a history of progressive 
musculoskeletal pain and that in spite of this the veteran 
worked with the federal customs service.  The examiner 
reported joint pain and full range of motion and other 
movements the veteran performed and recorded multiple trigger 
points.  The examiner opined that the veteran had symptoms 
and signs of fibromyalgia syndrome but did not have the 
necessary number of trigger points to satisfy the criteria. 

An early 1997 psychiatric report notes Axis III diagnoses 
including painful joints.  In late 1997 a VA outpatient 
report shows a complaint of chronic diffuse pain with 
profound fatigue and arthralgia.  On examination of the 
joints in late 1997, the veteran reported daily multiple 
joint pain that was between dull and sharp, varied in 
intensity, and was accompanied by weakness preceded by pain 
and fatigability.  The factors were present on normal and 
repeated use and he had no exacerbations or joint swelling.  


After examination, the examiner opined that there was no 
evidence of fibromyalgia as far as the veteran meeting the 
criteria was concerned and that the etiology for the 
veteran's complaint of multiple discomfort was undetermined 
at the present time.  The examiner opined that the functional 
impairment was extremely minor and noted the veteran's full-
time employment as a federal customs officer. 

On a VA orthopedic examination in May 1998 it was reported 
that the veteran had a number of problems that had involved 
diffuse arthralgia without a diagnosis of any specific 
underlying disease, but that had been attributed by a 
rheumatologist to fibromyalgia or tendinitis.  The current 
evaluation was directed to knee weakness but the veteran 
mentioned various other joints.  The examiner opined after 
examination that there was no mechanical problem that would 
account for the veteran's knee to collapse and that the 
tendency for the knees to give way was entirely subjective 
and not what one would expect with the condition called 
fibromyalgia.  On a VA psychiatric evaluation completed at 
the same time an examiner reported the veteran took 
antiinflammatory medication and Darvocet on an as needed 
basis.

Criteria

The rating schedule is primarily a guide in the evaluation of 
disability resulting from all types of diseases and injuries 
encountered as a result of or incident to military service.  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.


Although a review of the recorded history of a disability is 
necessary in order to make an accurate evaluation, see 38 
C.F.R. §§ 4.2, 4.41 (1998), the regulations do not give past 
medical reports precedence over current findings.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) with 
widespread musculoskeletal pain and tender points, with or 
without associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms that are constant, or 
nearly so, and refractory to therapy, shall be rated 40 
percent.  Such manifestations that are episodic, with 
exacerbations often precipitated by environmental or 
emotional stress or by overexertion, but that are present 
more than one-third of the time, shall be rated 20 percent.  
Manifestations that require continuous medication for control 
shall be rated 10 percent.  NOTE: Widespread pain means pain 
in both the left and right sides of the body, that is both 
above and below the waist, and that affects both the axial 
skeleton (i.e., cervical spine, anterior chest, thoracic 
spine, or low back) and the extremities.  Diagnostic Code 
5025.

Both the use of manifestations not resulting from service-
connected disease or injury in establishing the service-
connected evaluation, and the evaluation of the same 
manifestation under different diagnoses are to be avoided.  
38 C.F.R. § 4.14.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for increased disability compensation is well grounded.  
Shipwash v. Brown, 8 Vet. App. 218 (1995); Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

The Board is satisfied that all relevant facts have been 
properly developed to the extent possible and that no further 
duty to assist exists with respect to the claim.  The veteran 
has been provided comprehensive evaluations in connection 
with the claim and other records have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1998), and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the medical records and other evidence of record 
pertaining to the history of the veteran's multiple joint 
pain.  The Board has found nothing in the historical record 
that would lead to a conclusion that the current evidence of 
record is not adequate for rating purposes.

Disability evaluations are based on the comparison of 
clinical findings to the relevant schedular criteria.  
38 U.S.C.A. § 1155.  The veteran's fibromyalgia is rated in 
accordance with the provisions found at 38 C.F.R. § 4.71a, 
Diagnostic Code 5025 that provides for ratings from 10 to 40 
percent based on the extent and severity of various symptom 
complex manifestations linked to fibromyalgia.  The Board 
finds the selected rating scheme appropriate for the 
veteran's disability in view of the diagnosis and 
symptomatology.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992); 38 C.F.R. §§ 4.20, 4.21 (1998).

Regarding an increased evaluation for the veteran's multiple 
joint disability, the Board observes that the RO has assigned 
a 10 percent evaluation under Diagnostic Code 5025 based upon 
the relevant criteria.  The recent comprehensive examinations 
in 1997 and 1998 showed an appreciably symptomatic disorder.

Applying this information to the rating schedule criteria 
leads the Board to conclude that a higher evaluation is 
warranted.  The nature of the symptoms, overall, appear to 
reflect more nearly what is contemplated in the corresponding 
20 percent evaluation under Code 5025.  The Board observes 
that limitation of motion is not per se an essential rating 
factor, and specific ranges of motion reported by examiners 
have not been reported herein.  The principal factors are 
joint pain, tenderness, and their temporal presentation.  

The rating scheme applied does not require a mechanical 
application of the schedular criteria.  Here, however, 
applying the rating schedule liberally results in a 20 
percent evaluation.  The schedular criteria are definitely 
adequate for rating the disability in view of the 
manifestations and applicable criteria.  That is, 
extraschedular consideration for an evaluation in excess of 
20 percent is not warranted.  38 C.F.R. § 3.321(b)(1) (1998).

The evidence of probative value in view of the detailed 
description of pertinent evaluative criteria, viewed 
objectively, does not clearly preponderate against the claim 
for increase.  It supports a conclusion that the veteran's 
disorder with all extremities affected by pain and weakness 
is nearly continuously present but not reported to be 
refractory to treatment.  Essentially the disorder is 
accompanied by symptoms characteristic of the intermediate 
level of disability manifested by appreciable objective 
evidence of residuals.  The level of disability does not 
appear to have been accounted for in the previous 10 percent 
evaluation, particularly in view of the objective symptoms 
shown most recently in light of the history reported by the 
examiner and the veteran.  The need for medication is noted 
but it is not reported that the use of prescribed medication 
does not alleviate the veteran's pain symptoms.  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a hearing disability 
and migraine, the appeal is denied.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for headaches due to an 
undiagnosed illness is granted.

Entitlement to service connection for hair loss is granted.

Entitlement to service connection for a skin disorder due to 
an undiagnosed illness is granted.

Entitlement to service connection for an eye disorder due to 
an undiagnosed illness is denied.

Entitlement to an increased rating of 20 percent for joint 
pain due to an undiagnosed illness is granted, subject to the 
regulations governing the payment of monetary awards.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Regarding mitral valve prolapse, the veteran's service 
medical records show a negative medical history in 1990.  An 
April 1991 medical examination noted the disorder by history 
and in a companion medical history it was reported that it 
had recurred with persistent symptoms of shortness of breath, 
dizziness and chest pressure.  Other contemporaneous records 
note chest pain and that cardiac ischemia was doubted.  

On the May 1991 separation medical examination mitral valve 
prolapse was reported in the summary of defects and diagnoses 
after a normal clinical evaluation.  



The recorded history reported the diagnosis had been made at 
a civilian hospital in 1989 and included an assessment of 
mitral valve prolapse and palpitations, probably sinus 
tachycardia.  Another record dated in May 1991 reported the 
diagnosis was made as a civilian with treatment after coming 
on active duty.  The record received from Chandler Regional 
Hospital, reportedly where the diagnosis was made, is not 
legible for the most part and appears incomplete.  

On a VA examination in 1994 the veteran reported that he knew 
he had mitral valve prolapse when he entered National Guard 
service.  The examiner reported a click in the mitral area.  
The impression was prolapse of the mitral valve of the heart 
by history.  On an examination of the joints in 1994, no 
murmur but a possible click was reported.   The examiner 
opined that it was necessary for an echocardiogram for a 
patient to carry the diagnosis and that the diagnosis was not 
adequately made on physical examination alone.  

The veteran's testimony was essentially consistent with 
information reported on examination.  It was recalled that he 
received treatment in service but not for several years 
thereafter and recalled mentioning it on an examination for 
current employment (T 3-7).  

VA medical records include a chest X-ray from late 1996 that 
was reported as showing no cardiomegaly.  A VA examiner in 
1997 reported the veteran's history of mitral valve prolapse 
and that since service he had worked without restriction from 
his mitral valve prolapse but that he occasionally had chest 
pain and shortness of breath that caused him to miss work but 
no serious or prolonged episodes.  

The veteran described more recently a nonradiating pressure 
or stabbing type pain centrally located.  He felt that his 
physical activity in walking or swimming had decreased 
because he became short of breath with these activities.  
After examination, the examiner reported that no abnormality 
was found to substantiate the diagnosis and recommended 
echocardiogram for diagnostic purposes.

The Board observes that there is a legitimate question of 
whether the veteran has mitral valve prolapse and that 
clarification of a basis for his symptoms is necessary in 
view of 38 C.F.R. § 3.317 that lists cardiovascular signs or 
symptoms among the symptoms and signs linked to an 
undiagnosed illness.  If mitral valve prolapse were 
confirmed, the provisions of § 3.317 would by its terms be 
inapplicable.

Regarding fatigue, the Board will observe initially that 
medically the veteran's fatigue has not been attributed to a 
known clinical diagnosis, the RO's determination in May 1997 
that it was manifestation of PTSD notwithstanding.  In any 
event, the veteran has disagreed with that assessment.  The 
disorder has been reported in the medical reports.  For 
example, fatigue was reported in a 1994 letter he received 
from VA regarding findings on a Persian Gulf Registry 
evaluation.  And, several years later, in 1997, a VA 
rheumatology examiner reported by history chronic fatigue and 
joint pain.  Later in 1997 another examiner reported weakness 
and fatigability with joint pain complaints.  There was also 
an outpatient report in late 1997 that mentioned profound 
fatigue.  

The Board also observes that the VA pulmonary examiner in 
1997 did not appear to assess the veteran's fatigue, although 
apparently he was designated to do so.  Also, the veteran's 
claim of "chronic fatigue" reasonably raises an intertwined 
issue of service connection for chronic fatigue syndrome as 
described under 38 C.F.R. § 4.88a.  A claimant is not 
requited to precisely articulate all bases for entitlement.  
Here, however, the variety of symptoms complained of and the 
veteran's written argument in June 1997 offer support for 
this development.  Harris v. Derwinski, 1 Vet. App. 180 
(1991), Akles v. Derwinski, 1 Vet. App. 118 (1991).  If 
fatigue were attributed to a known clinical diagnosis, the 
provisions of § 3.317 would by its terms be inapplicable.  

Regarding a respiratory disorder due to an undiagnosed 
illness, the Board observes that a pulmonary function test in 
1993 was reported as showing a moderate restrictive pattern 
consistent with congestive heart failure.  A VA examiner in 
early 1994 recorded the veteran's complaints and provided an 
impression of shortness of breath and coughing since service 
in Saudi Arabia.  



It was concluded that a repeat study in early 1997 was a poor 
study but that a mild decrease in diffusing capacity was 
present.  Although an examiner reported no respiratory 
disorder at that time, when the veteran was hospitalized in 
August 1997, crackles at the right lung base were reported, 
but without further respiratory evaluation or a diagnosis of 
respiratory disease.  In view of the pulmonary function study 
and clinical findings at various times and the veteran's 
complaints, the Board believes that a comprehensive pulmonary 
evaluation is warranted in view of the criteria for service 
connection under § 3.317.

The Board is of the opinion that a contemporaneous 
examination of the appellant as well as association with the 
claims file of any additional records of treatment that may 
have accumulated during the course of the appeal would 
materially assist in the adjudication thereof.  The veteran's 
due process rights also require that all pertinent laws and 
regulations be applied, and that he be given an adequate 
statement of reasons and bases for a decision refusing to 
fully grant the benefit he is seeking.  38 C.F.R. § 3.103 
(1997); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Therefore, pursuant to VA's duty to assist the appellant in 
the development of facts pertinent to his claim under 
38 U.S.C.A. § 5107(a) (West 1991), and to ensure that he is 
afforded due process, 38 C.F.R. § 3.103(a) (1998), the Board 
is deferring adjudication of the issues of entitlement to 
compensation for fatigue and a respiratory disorder due to an 
undiagnosed illness in a Persian Gulf War veteran, and 
service connection for mitral valve prolapse pending a remand 
of the case to the RO for further development as follows:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA or non-VA, 
inpatient or outpatient, who may possess 
additional records pertinent to his 
claims for fatigue, mitral valve prolapse 
or a respiratory disorder.  

After obtaining any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file legible copies of the 
veteran's complete treatment reports from 
all sources identified which have not 
previously been secured.  Regardless of 
the veteran's response, the RO should 
secure all outstanding VA treatment 
reports.  

2.  The RO should arrange for the veteran 
to undergo VA examinations by a 
cardiologist, a pulmonary disease 
specialist and a psychiatrist as deemed 
appropriate in order to determine the 
probable nature and etiology of the 
veteran's symptoms of fatigue, 
respiratory symptoms including coughing 
and cardiovascular symptoms or mitral 
valve prolapse if present.  Any further 
indicated testing and special studies 
should be conducted.  

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by each examiner prior and 
pursuant to conduction and completion of 
the examinations and each examination 
report must be annotated in this regard.  
The pulmonary disease examiner should 
review the entire claims folder and give 
a specific opinion as to whether the 
veteran's fatigue is objectively 
verifiable and whether it can be 
attributed to any known clinical 
diagnosis of respiratory disease.  If a 
diagnosis is made, the examiner should 
also offer an opinion on the probable 
onset and etiology of the veteran's 
symptoms or any diagnosed disorder 
currently present of which fatigue may be 
a manifestation.  

The cardiologist, after review the claims 
folder and examination findings, should 
provide an opinion as to whether the 
veteran's cardiovascular symptoms in 
service are objectively verifiable as 
symptoms of mitral valve prolapse, if 
confirmed, or whether the symptoms can be 
attributed to any known clinical 
diagnosis of cardiovascular disease.  Any 
opinions expressed by the examiners must 
be accompanied by a complete rationale.  

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination reports 
and required opinions to ensure that they 
are responsive to and in complete 
compliance with the directives of this 
remand and if they are not, the RO should 
implement corrective procedures.  See, 
Stegall v. West, 11 Vet. App. 268 (1998).  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the issues of entitlement to 
service connection for mitral valve 
prolapse and for fatigue and a 
respiratory disorder due to an 
undiagnosed illness in a Persian Gulf War 
veteran with consideration of all 
applicable laws and regulations.  The RO 
should also adjudicate the intertwined 
issue of service connection for chronic 
fatigue syndrome.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


- 34 -


